seit’ ep laity department of the treasury internal_revenue_service washington d c tax exempt anc government entities nov uniform issue list xxxxx xxxxx xxxxx legend taxpayer a xxxxx individual b xxxxx ira x xxxxx bank d xxxxx account z xxxxx amount n xxxxx date xxxxx date xxxxx dear xxxxx this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations in support of the above request have been submitted under penalty of perjury taxpayer a age __ represents that on date she received a distribution of amount n from ira x the individual_retirement_arrangement of her deceased spouse individual b taxpayer a asserts that her failure to accomplish a rollover of amount n into an ira within the 60-day period prescribed by sec_408 xxxxx page of the code was due to an error by bank d taxpayer a further asserts that amount n has not been used for any other purpose individual b maintained ira x at bank d on date individual b died documentation submitted indicates that taxpayer a was the sole designated_beneficiary of ira x individual b had handled the couple’s financial affairs during the marriage and after individual b became incapacitated their sons assisted in overseeing the couple’s financial matters because taxpayer a lacked experience in financial matters and she communicates primarily in a language other than english on date taxpayer a went unaccompanied to bank d to present it with a copy of individual b’s death certificate bank d and its predecessors located within the small community in which taxpayer a resides had provided the couple with banking services for several decades taxpayer a provided bank d with notification of individual b’s recent death and she relied upon the expertise of professionals employed by bank d to implement changes necessary to be made on account of individual b’s death for accounts including ira x which the couple held jointly or separately at bank d on date bank d completed an ira election of payment by beneficiary form election form and presented it to taxpayer a for signature the election form indicates an election to receive a total_distribution and to treat the distribution as taxpayer a's own ira taxpayer a signed the election form and bank d liquidated ira x by issuing a cashier's check made payable to taxpayer a for amount n however taxpayer a did not receive the check in hand as bank d immediately deposited amount n into account z a non-ira certificate of deposit based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other oor page ii property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount n distributed from ira x was due to an error by bank d xxxxx page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira in her name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxx i d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours pote b wanton - laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx xxxxx xxxxx
